UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 19-29854
)
IRENE A. OSORIO ) Chapter 13
SIMONENKO, )
) Judge BAER
Debtor(s). )
NOTICE OF MOTION

 

The following parties have been served via electronic mail:
U.S. Trustee: USTPRegion11.ES.ECF @usdoj.gov

Glenn Stearns, Chapter 13 Trustee: mcguckin_m@lisle13.com
Lakeview Loan Servicing, McCalla Raymer Leibert Pierce: kinnera.bhoopal @mccalla.com and
dana.obrien @mccalla.com

The following party(s) have been served via regular US mail:

See attached service list

PLEASE TAKE NOTICE that on October 1, 2021, at 9:30 am, I will appear before the
Honorable Judge Baer, or any judge sitting in that judge’s place, and present the Motion for
Leave to Sell Real Property and Shorten Notice, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160-731-2971 and the password
is 587656. The meeting ID can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

/s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)
PROOF OF SERVICE

A copy of this Notice of Motion and attachments were deposited at the United States Post Office,
Wheeling, Illinois, 60090, with sufficient postage prepaid, by Christine H. Clar, or served
electronically by the bankruptcy court, under oath and under all penalties of perjury.

DATE OF SERVICE: September 13, 2021 /s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)
The following party(s) have been served via regular US mail:

Irene Osorio Simonenko
656 Fenwick Lane
South Elgin, IL 60177

Cobalt Credit Union
7148 Towne Center Parkway
Papillion, NE 68046

Swift Financial/WebBank
3505 Silverside Rd., Ste. 200
Wilmington, DE 19810

JP Morgan Chase

c/o Robertson, Anschutz & Schneid, PL
6409 Congress Ave., Ste. 100

Baca Raton, FL 33487

Ally Bank
P.O. Box 130424
Roseville, MN 55113-0004

Wells Fargo Bank
P.O. Box 10438, MAC F8235-02F
Des Moines, IA 50306-0438

Verizon

American Info Source
4515 N. Santa Fe Ave.
Oklahoma City, OK 73118

Synchrony Bank

PRA Receivables Management
P.O. Box 41021

Norfolk, VA 23541

Citibank
5800 S. Corporate Pl
Sioux Falls, SD 57108-5027

LVNV Funding

Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603-0587
Lakeview Loan Servicing
Bankruptcy Dept.

3637 Sentara Way

Virginia Beach, VA 23452

Opportunity Financial
130 E. Randolph St., Ste. 3400
Chicago, IL 60601

Commonwealth Edison Co.
Bankruptcy Dept.

1919 Swift Drive

Oak Brook, IL 60523
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 19-29854
)
IRENE A. OSORIO ) Chapter 13
SIMONENKO, )
) Judge BAER
Debtor(s). )

MOTION FOR LEAVE TO SELL REAL PROPERTY AND SHORTEN NOTICE

NOW COMES the Debtor, by and through his attorneys, DAVID M. SIEGEL &
ASSOCIATES, LLC, to present their Motion, and in support thereof states as follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On October 21, 2019 the Debtor filed a voluntary petition for relief pursuant to
Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on January 17, 2020.
Glenn Stearns was appointed Trustee in this case.

3, The Debtor owns real estate located at 656 Fenwick Lane, South Elgin, IL 60177.

4. The Debtor desires to sell said property and shall have any net proceeds paid to
her Chapter 13 plan. (Contract pages attached as Exhibit A.)

5. The sale of said property will not prejudice any creditors, and will facilitate the
completion of the Debtors’ Chapter 13 plan.

WHEREFORE, the Debtor, IRENE A. OSORIO SIMONENKO, prays that this
Honorable Court grant Debtors’ Motion for Leave to Sell Real Property and Shorten Notice.

Respectfully Submitted,
/s/ Christine H. Clar

Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

 

DAVID M. SIEGEL & ASSOCIATES, LLC
Attorney for the Debtor(s)

790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

davidsiegelbk @ gmail.com
EXHIBIT
A
DocuSign Envelope ID: C1ESSB78-CFF4-4C77-8773-E3A4C3D63DE1

DoouSign Envelope [D; 205EEC97-7614-4AB5-A024-65950F 833F0D

 

om ws &@ oO me @ AD ww

wth wth
Bw NM wm

me
mo a

17
18

 

LTI-BOARD RESIDENTIAL REAL ESTATE CONTRACT 7.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. THE PARTIES: Buyer and Seller are hereinafter referred to as the “Parties.”
Buyer Name(s) [PLease print] Claudia Leon, Seco Leon.
Seller Name(s) [PLEASE PRINT] __ AA cs ee 7 fe p. 2
if Dual Agency applies, check here a and complete Optional Paragraph 29.
2. THE REAL ESTATE: Real Estate is defined as the property, all improvements, the fixtures and Personal Property
included therein. Seller agrees to convey to Buyer or to Buyer's designated grantee, the Real Estate with
approximate lot size or acreage of Less Than .25 Acre commonly known as:
656 Fenwick Ln_ a | g I 60177__Kane
Address Unit # Of applicable) State Zip County
Permanent Index Number(s); 0627376032 (0 Single Family Attached @ Single Family Detached 0 Multi-Unit
If Designated Parking is Included: # of spaces) ae p identified as space(s) # J location
{[cuecx TvPE] QO deeded space, PIN: raremmanennaneene  C) limited common element assigned space.

; location “wt

 

 

 

 

If Designated Storage fs Included: # of space(s) ~ses="«*_; identified as space(s) # :
{cuecx rrPr} 0 deeded space, PIN:, a O limited common element O assigned space.

3. FIXTURES AND PERSONAL PROPERTY AT NO ADDED VALUE: All of the fixtures and included Personal Property

are owned by Seller and to Seller’s knowledge are in operating condition on Date of Acceptance, unless otherwise
stated herein. Seller agrees to transfer to Buyer all fixtures, all heating, electrical, plumbing, and well systems

together with the following items at no added value by Bill of Sale at Closing [CHECK OR ENUMERATE APPLICABLE ITEMS];

 

 

19X__ Refrigerator __ Wine/Beverage Refrigerator X__ Light Fixtures, as they exist © X__ Fireplace Gas Log(s)
20% __ Oven/Range/Stove > _ Sump Pump(s) X<_ Built-in or attached shelving © €__ Smoke Detectors
21% _ Microwave Water Softener (unless rented) X_ AllWindow Treatments & Hardware __ Carbon Monoxide Detectors
22X_ Dishwasher X_ Central Air Conditioning __ Satellite Dish __.. Invisible Fence System, Collar & Box
23 __Garbage Disposal  __ Central Humidifier _ Wall Mounted Brackets (AV/TV)X__. Garage Door Opener(s)
24 __ Trash Compactor Central Vac & Equipment ~_ Security System(s) (unless rented) —_- with all Transmitters
25_ Washer >__ all Tacked Down Carpeting ___ Intercom System _. Outdoor Shed

26X_ Dryer X_ Existing Storms & Screens ~~ Electronic or Media Air Filter(s) X__ Outdoor Playset{s)

Attached Gas Grill Window Air Conditioners) Backup Generator System .. Planted Vegetation

ox Water Heater X_ Ceiling Fan(s) X_ Fireplace Screens/Doors/Grates X_ Hardseape

29
30
31
32
33

34
35

36
37
38

39
40
41
42
43
44

 

Other Items Included at No Added Value:

items Not Included: :
Seller warrants to Buyer that all fixtures, systems and Personal Property included in this Contract shall be in

operating condition at Possession except: =
A system or item shall be deemed to be in operating condition if it performs the function for which it iti is intended,
regardless of age, and does not constitute a threat to health or safety.
if Home Warranty applies, check here 0 and complete Optional Paragraph 32.
4. PURCHASE PRICE AND PAYMENT: The Purchase Price is $ 315000. After the payment of Barnest
Money as provided below, the balance of the Purchase Price, as adjusted by prorations, shall be paid at Closing in
“Good Funds” as defined by law.
a) CREDIT AT CLOSING: [iF APPLICABLE] Provided Buyer's lender permits such credit to show on the final
settlement statement or lender’s closing disclosure, and if not, such lesser amount as the lender permits, Seller
agrees to credit § ===" _. to Buyer at Closing to be applied to prepaid expenses, closing costs or both.
b) EARNEST MONEY: Earnest Money of¢ 5000 __ shall be tendered to Escrowee on or before 3_

Business Days’ after Date of Acceptance. Additional Earnest Money, if any, of § s====~se=ewee==_ shall be tendered
by , 20. Earnest Money shall be held in trust for the mutual benefit of the Parties by

= - Fa
Buyer Initial | Ue __ iid | SL Seller mal? sae Initial

Address: 656 Fenwick Ln, Sc n, IL 60177
Page 1 of 13

 

 

 

 

 

   
 
 
DocuSign Envelope ID: 64F0C245-C652-49C3-88B1-8C08B24D4E 17
DoouSign Envelope ID: 4ECCABBE-543D-49F5-A.302-328BFAFSD 104

45 [CHECK ONE]: id Seller’s Brokerage; O Buyer’s Brokerage; O As otherwise agreed by the Parties, as “Escrowee.”
46 _ Intheevent the Contract is declared null and void oris terminated, Eamest Money shall be disbursed pursuant to Paragraph 26.

47 cs) BALANCE DUE AT CLOSING: The Balance Due at Closing shall be the Purchase Price, plus or minus
48 prorations, less Earnest Money paid, less any credits at Closing, and shall be payable in Good Funds at Closing.

49 5. CLOSING: Closing shall be on 10/28 20 21 or at such time as mutually agreed by the Parties in
&0 writing. Closing shall take place at the escrow office of the title Insurance company, its underwriter, or its issuing
51 agent that will issue the Owner's Policy of Title Insurance, whichever is situated nearest the Real Estate.

52 6. POSSESSION: Unless otherwise provided in Optional Paragraph 35, Seller shall deliver possession to Buyer at
53 Closing. Possession shall be deemed to have been delivered when Seller and all occupants (if any) have vacated
84 the Real Estate and delivered keys to the Real Estate to Buyer or to the office of the Seller’s Brokerage.

56 7 rpancntg L ONLY ONE OF THE FOLLOWING SUBPARAGRAPBS 4, b, or c]
SL a)

 

 

56} {L LOAN CONTINGENCY: Not later than forty-five (45) days after Date of Acceptance or five
57 () Business Days prior to the date of Closing, whichever is earlier, (“Loan Contingency Date”) Buyer shall
58 provide written evidence from Buyer's licensed lending institution confirming that Buyer has received loan
pe? approval subject only to “at close” conditions, matters of title, survey, and matters within Buyer’s control for a loan
Cae follows: [CHECK ONE] 1@ fixed; ©) adjustable; [cu#ecK ONE] O conventional; i@ FHA; Q VA; ) USDA; ps
gtT) other 304486 loan for 95_% of the Purchase Price, plus private mortgage insurance (PMI), /@
62 if required, with an interest rate (initial rate if an adjustable rate mortgage used) not to exceed 4.25% per aray
Se amortized over not less than 30_ years. Buyer shall pay discount points not to exceed ==*"_% of the loan amount.
64 Buyer shall pay origination fee(s), closing costs charged by lender, and title company escrow closing fees.
65 If Buyer, having applied for the loan specified above, is unable to provide such loan approval and serves Notice to
66 Seller not later than the Loan Contingency Date, this Contract shall be null and void. If Buyer is unable to provide
87 such written evidence not later than the date specified herein or by any extension date agreed to by the Parties,
68
69
70

 

 

Seller shall have the option of declaring this Contract terminated by giving Notice to Buyer. If prior to the Seller
serving such Notice to terminate, Buyer provides written evidence of such loan approval, this Contract shall remain
in full force and effect.
71 Upon the expiration of ten (10) Business Days after Date of Acceptance, if Buyer has failed to make a loan
72. application and pay all fees required for such application to proceed and the appraisal to be performed, Seller shall
73 have the option to declare this Contract terminated by giving Notice to Buyer not later than five (5) Business Days
74 thereafter or any extension thereof agreed to by the Parties in writing.
75 A Party causing delay in the loan approval process shall not have the right to terminate under this
76 subparagraph. In the event neither Party elects to declare this Contract terminated as specified above, or as
77 otherwise agreed, then this Contract shall continue in full force and effect without any loan contingencies.
78 Unless otherwise provided in Paragraph 30, this Contract is not contingent upon the sale and/or closing of
72 Buyer's existing real estate. Buyer shall be deemed to have satisfied the financing conditions of this subparagraph
80 if Buyer obtains a loan approval in accordance with the terms of this subparagraph even though the loan is
81 conditioned on the sale and/or closing of Buyer's existing real estate.
82 If Buyer is seeking FHA, VA, or USDA financing, required amendments and disclosures shall be attached to this
83 Contract. If VA, the Funding Fee, or if FHA, the Mortgage Insurance Premium (MIP), shall be paid by Buyer.

8 CCSD) GASH TRANSACTION WITH NO MORTGAGE: [ALL CAsai If this selection is made, Buyer will pay
85 at Closing, in the form of “Good Funds,” the Balance Due at Closing. Buyer represents to Seller, as of the Date of Offer,
86 that Buyer has sufficient funds available to satisfy the provisions of this subparagraph. Buyer agrees to verify the above
87 representation upon the reasonable request of Seller and to authorize the disclosure of such financial information to
88 Seller, Seller's attorney or Seller‘s broker that may be reasonably necessary to prove the availability of sufficient funds

Buyer iti. CL _ Buyer Initial |. st _— Seller Initial | (6 Seller Initial .
Address: 656 Fenwick Ln, South Ef Tgin, [L. 60177 a 07.0

Page 2 of 13

 

 
DocuSign Envelope ID: C1ES5B78-CFF4-4C77-8773-E3A4C3D63DE1
DocuSig

89
90
o1
92
93

94
96
96
97
98
99
100
101
102
103
104
105
106
107
108
109

110
111
112
113
414
418

416
117
118
419
420
121

122
123
124
125
128
127
128
129
136
131
132

in Envelope iD; 205EEC97-7614-4ABS-A024-35880F 833F0D

to close. Buyer understands and agrees that, so long as Seller has fully complied with Seller’s obligations under this
Contract, any act or omission outside of the control of Seller, whether intentional or not, that prevents Buyer from
satisfying the Balance Due at Closing, shall constitute a material breach of this Contract by Buyer. The Parties shall
share the tile company escrow closing fee equally. Unless otherwise provided in Paragraph 30, this Contract shall
not be contingent upon the sale and/or closing of Buyer's existing real estate.

6) CASH TRANSACTION, MORTGAGE ALLOWED: If this selection is made, Buyer will pay at closing,
in the form of “Good Funds,” the Balance Due at Closing. Buyer represents to Seller, as of the Date of Offer, that Buyer
has sufficient funds available to satisfy the provisions of this subparagraph. Buyer agrees to verify the above
representation upon the reasonable request of Seller and to authorize the disclosure of such financial information to
Seller, Seller's attorney or Seller’s broker that may be reasonably necessary to prove the availability of sufficient funds
to close. Notwithstanding such representation, Seller agrees to reasonably and promptly cooperate with Buyer so that
Buyer may apply for and obtain a mortgage loan or loans including but not limited to providing access to the Real
Estate to satisfy Buyer's obligations to pay the Balance Due at Closing. Such cooperation shall include the performance
ina timely manner of all of Seller's pre-closing obligations under this Contract. This Contract shall NOT be contingent
upon Buyer obtaining financing. Buyer understands and agrees that, so long as Seller has fully complied with Seller's
obligations under this Contract, any act or omission outside of the control of Seller, whether intentional or not, that
prevents Buyer from satisfying the Balance Due at Closing shall constitute a material breach of this Contract by Buyer.
Buyer shall pay the title company escrow closing fee if Buyer obtains a mortgage; provided however, if Buyer elects
to close without a mortgage loan, the Parties shall share the title company escrow closing fee equally. Unless otherwise
provided in Paragraph 30, this Contract shall not be contingent upon the sale and/or closing of Buyer's existing
teal estate.

& STATUTORY DISCLOSURES: If applicable, prior to signing this Contract, Buyer:
[cHeck ONE] @ has Chas not received a completed Illinois Residential Real Property Disclosure;
[CHECK ONE] @has has not received the EPA Pamphlet, “Protect Your Family From Lead In Your Home;”
[CHECK ONE] @ has © has not received a Lead-Based Paint Disclosure;.
[CHECK ONE] @ has U1 has not received the IEMA, “Radon Testing Guidelines for Real Estate Transactions,”
[CHECK ONE] @ has (has not received the Disclosure of Information on Radon Hazards.
9, PRORATIONS: The requirements contained in this paragraph shall survive the Closing. Proratable items shall
be prorated to and including the Date of Closing and shall include without limitation, general real estate taxes,
rents and deposits (if any) from tenants; Special Service Area or Special Assessment Area tax for the year of Closing
only; utilities, water and sewer, pre-purchased fuel; and Homeowner or Condominium Association fees (and
Master/Umbrella Association fees, if applicable). Accumulated reserves of a Homeowner/Condominium
Association(s) are not a proratable item.
a) The general real estate taxes shall be prorated to and including the date of Closing based on 105 _ % of
the most recent ascertainable full year tax bill. All general real estate tax prorations shall be final as of Closing,
except as provided in Paragraph 23. If the amount of the most recent ascertainable full year tax bill reflects a
homeowner, senior citizen, disabled veteran or other exemption, a senior freeze ot senior deferral, then Seller
has submitted or will submit in a timely manner all necessary documentation to the appropriate governmental
entity, before or after Closing, to preserve said exemption(s). The proration shall not include exemptions to
which the Seller is not lawfully entitled.
b) Seller represents, if applicable, that as of Date of Acceptance Homeowner/Condominium Association(s)
fees are $ 0 . _. per. Not Applicable. (and, if applicable, Master/Umbrella Association fees are

$ Not Applicable per ---——---—-~_}. Seller agrees to pay prior to or at Closing the remaining balance of any
special assessments by the Association(s) confirmed prior to Date of Acceptance.

NS os DS
Buyer Initial |. uyer Initi Seller risa LO Seller Initial
Address: 656 F Ll, 4 Gin, AL. 60177 v7.0

Page 3 of 13

 
 
 

  

 

 
  
 
 
DoeuSign Envelope ID: C1E55878-CFF4-4C77-8773-E3A4C3D63DE1
DocuSign Envelope ID: 205EEC87-7614-4ABS-A024-GS860F 833F0D

133 c) Special Assessment Area or Special Service Area installments due after the year of Closing shall not be
134 proratable items and shall be paid by Buyer, unless otherwise provided by ordinance or statute.

135 10. ATTORNEY REVIEW: Within five (5) Business Days after Date of Acceptance, the attorneys for the respective
136 Parties, by Notice, may:

137 a) Approve this Contract; or

138 b) Disapprove this Contract, which disapproval shall not be based solely upon the Purchase Price; or

439 c) Propose modifications to this Contract, except for the Purchase Price, which proposal shall be conclusively
140 deemed a counteroffer notwithstanding any language contained in any such proposal purporting to state the
141 proposal is not a counteroffer, If after expiration of ten (10) Business Days after Date of Acceptance written
142 agreement has not been reached by the Parties with respect to resohution of all proposed modifications, either
143 Party may terminate this Contract by serving Notice, whereupon this Contract shall be immediately deemed
144 terminated; or

145 d) Offer proposals specifically referring to this subparagraph d) which shall not be considered a counteroffer.
448 Any proposal not specifically referencing this subparagraph d) shall be deemed made pursuant to
147 subparagraph c) as a modification, If proposals made with specific reference to this subparagraph d) are not
1448 agreed upon, neither Buyer nor Seller may declare this contract null and void, and this contract shall remain
149 — in full force and effect.

450 If Notice of disapproval or proposed modifications is not served within the time specified herein, the
451 provisions of this paragraph shall be deemed waived by the Parties and this Contract shall remain in full force
152 and effect. If Notice of termination is given, said termination shall be absolute and the Contract rendered null
183 and void upon the giving of Notice, notwithstanding any language proffered by any Party purporting to permit
154 unilateral reinstatement by withdrawal of any proposal(s).

155 11. WAIVER OF PROFESSIONAL INSPECTIONS: [INITIAL IF APPLICABLE] _ oo _, . _... Buyer acknowledges
156 the right to conduct inspections of the Real Estate and hereby waives the right to conduct any such inspections of
157 the Real Estate, and further agrees that the provisions of Paragraph 12 shall not apply.

158 12, PROFESSIONAL INSPECTIONS AND INSPECTION NOTICES: [NOT APPLICABLE If PARAGRAPH 11 IS ENITIALED]
450 Buyer may conduct at Buyer’s expense (unless payment for such expense is otherwise required by governmental
160 regulation) any or all of the following inspections of the Real Estate by one or more licensed or certified inspection
461 services: home, radon, environmental, lead-based paint, lead-based paint hazards or wood-destroying insect
462 infestation, or any other inspections desired by Buyer in the exercise of reasonable due diligence. Seller agrees to
163 make all areas of the Real Estate accessible for inspection(s) upon reasonable notice and to have all utilities turned
464 on during the time of such inspections. Buyer shall indemnify Seller and hold Seller harmless from and against
165 any loss or damage caused by any acis of Buyer or any person performing any inspection on behalf of Buyer.

186 a) The request for repairs shall cover only the major components of the Real Estate, limited to central heating
167 and cooling system(s), plumbing and well system, electrical system, roof, walls, windows, doors, ceilings,
468 floors, appliances and foundation. A major component shall be deemed to be in operating condition, and
169 therefore not defective within the meaning of this paragraph, if it does not constitute a current threat to health
170 or safety, and performs the function for which it is intended, regardless of age or if it is near or at the end of its
171 useful life. Minor repairs, routine maintenance items and painting, decorating or other items of a cosmetic
172 nature, no matter the cost to remedy same, do not constitute defects, are not a part of this contingency and shall
173 not be a basis for the Buyer to cancel this Contract. A request by Buyer for credits or repairs in violation of
174 the terms of this subparagraph shall allow Seller to declare this Contract terminated and direct the return
176 of Buyer’s Earnest Money. If radon mitigation is performed, Seller shall pay for any retest.

. DS
Seller a Seller Initial

n, IL 60177 _. v7.0

 
  
DocuSign Envelope ID: C1E55878-CFF4-4C77-8773-E3A4C3D63DE1
DocuSign Envelope iD: 208EEC97-7614-4ABS-A024-35960F 839F0D

176
77
178
179
180
181
182
183
184
185
188
187
188
189
199

191
192
193
194
195
198

197
198
199
200
201

202
203

205

206
207
208
209
210
2i1
212
213
214
216
216
217
218
219

b) Buyer shall serve Notice upon Seller or Seller's attorney of any major component defects disclosed by any
inspection for which Buyer requests resolution by Seller within five (5) Business Days (ten (10) calendar days
for a lead-based paint or lead-based paint hazard inspection) after Date of Acceptance. Buyer shall not send
any portion of the inspection report with the Notice provided under this subparagraph unless such
inspection report, or any part thereof, is specifically requested in writing by Seller or Seller's attorney. If
after expiration of ten (10) Business Days after Date of Acceptance written agreement has not been reached by
the Parties with respect to resolution of all inspection issues, either Party may terminate this Contract by
serving Notice to the other Party, whereupon this Contract shall be immediately deemed terminated.

c) Notwithstanding anything to the contrary set forth above in this paragraph, in the event the inspection
reveals that the condition of the Real Estate is unacceptable to Buyer and Buyer serves Notice to Seller within
five (5) Business Days after Date of Acceptance, this Contract shall be null and void. Said Notice shall not
include any portion of the inspection reports unless requested by Seller.

d) Failure of Buyer to conduct said inspection(s) and notify Seller within the time specified operates as a
waiver of Buyer's rights to terminate this Contract under this Patagraph 12 and this Contract shall remain
in full force and effect.

13, HOMEOWNER INSURANCE: This Contract is contingent upon Buyer obtaining evidence of insurability for an
Insurance Service Organization HO-3 or equivalent policy at standard premium rates within ten (10) Business
Days after Date of Acceptance. If Buyer is unable to obtain evidence of insurability and serves Notice with proof
of same to Seller within the time specified, this Contract shall be null and void. If Notice is not served within
the time specified, Buyer shall be deemed to have waived this contingency and this Contract shall remain in

full force and effect.

44, FLOOD INSURANCE: Buyer shall have the option to declare this Contract null and void if the Real Estate is
located in a special flood hazard area. If Notice of the option to declare contract null and void is not given to
Seller within ten (10) Business Days after Date of Acceptance or by the Loan Contingency Date, whichever is
later, Buyer shall be deemed to have waived such option and this Contract shall remain in full force and effect.
Nothing herein shall be deemed to affect any rights afforded by the Residential Real Property Disclosure Act.

15. CONDOMINIUM/COMMON INTEREST ASSOCIATIONS: [2F APPLICABLE] The Parties agree that the terms
contained in this paragraph, which may be contrary to other terms of this Contract, shall supersede any conflicting
terms, and shall apply to property subject to the Ilinois Condominium Property Act and the Common Interest
Community Association Act or other applicable state association law (“Governing Law”).
a) Title when conveyed shall be good and merchantable, subject to terms and provisions of the Declaration of
Condominium/Covenants, Conditions and Restrictions (“Declaration/CCRs”) and all amendments; public and
utility easements including any easements established by or implied from the Declaration/CCRs or
amendments thereto; party wall rights and agreements; limitations and conditions imposed by the Governing
Law; installments due after the date of Closing of general assessments established pursuant to the Declaration/CCRs.
b) Seller shall be responsible for payment of all regular assessments due and levied prior to Closing and for
all special assessments confirmed prior to Date of Acceptance.
c) Seller shall notify Buyer of any proposed special assessment or increase in any regular assessment between
Date of Acceptance and Closing. The Parties shall have three (3) Business Days to reach agreement relative to
payment thereof. Absent such agreement either Party may declare the Contract null and void.
d) Seller shall, within ten (10) Business Days from Date of Acceptance, apply for those items of disclosure
upon sale as described in the Governing Law, and provide same in a timely manner, but no later than the time
period provided for by law. This Contract is subject to the condition that Seller be able to procure and provide
to Buyer a release or waiver of any right of first refusal or other pre-emptive Tights to purchase created by the

  
 

i Le Seller Initial | Ib __.. Seller Initial...
Address: 656 Fenwick Ln, Soutfr Elgin, IL 60177 07.0
DocuSign Envelope ID: C1E55B78-CFF4-4C77-8773-E3A4C3U03UE1
Dooudign Envelope ID:

220

221
222
223
224
225
226

227
228

230

234
232
233
234

236
237

238
239
240
241
242
243
244
245

246
247
248
249
250
251

255
256
257
258
269
260
261

262
263

D; 205EECS7-7614-4AR5-A024-J5960F B33F Op

Declaration/CCRs. In the event the Condominium Association requires the personal appearance of Buyer or
additional documentation, Buyer agrees to comply with same.

e) In the event the documents and information provided by Seller to Buyer disclose that the existing
improvements are in violation of existing rules, regulations or other restrictions or that the terms and
conditions contained within the documents would unreasonably restrict Buyer's use of the Real Estate or
would result in financial obligations unacceptable to Buyer in connection with owning the Real Estate, then
Buyer may declare this Contract mull and void by giving Notice to Seller within five (5) Business Days after the
receipt of the documents and information required by this paragraph, listing those deficiencies which are
unacceptable to Buyer. If Notice is not served within the time specified, Buyer shall be deemed to have waived
this contingency, and this Contract shall remain in full force and effect.

f) Seller shall provide a certificate of insurance showing Buyer and Buyer’s mortgagee, if any, as an insured.

16. THE DEED: Seller shall convey or cause to be conveyed to Buyer or Buyer’s designated grantee good and
merchantable title to the Real Estate by recordable Warranty Deed, with release of homestead rights, (or the
appropriate deed if title is in trust or in an estate), and with real estate transfer stamps to be paid by Seller (unless
otherwise designated by local ordinance). Title when conveyed wili be good and merchantable, subject only to:
covenants, conditions and restrictions of record and building lines and easements, if any, provided they do not
interfere with the current use and enjoyment of the Real Estate; and general real estate taxes not due and payable
at the time of Closing.

17. MUNICIPAL ORDINANCE, TRANSFER TAX, AND GOVERNMENTAL COMPLIANCE:

a) The Parties are cautioned that the Real Estate may be situated in a municipality that has adopted a pre-
closing inspection or disclosure requirement, municipal Transfer Tax or other similar ordinances. Cost of
transfer taxes, inspection fees, and any repairs required by an inspection pursuant to municipal ordinance shall
be paid by the Party designated in such ordinance unless otherwise agreed to by the Parties,

b) The Parties agree to comply with the reporting requirements of the applicable sections of the Internal
Revenue Code, the Foreign Investment in Real Property Tax Act (FIRPTA), and the Real Estate Settlement
Procedures Act of 1974, as amended.

18. TITLE: At Seller’s expense, Seller will deliver or cause to be delivered to Buyer or Buyer's attorney within
customary time limitations and sufficiently in advance of Closing, as evidence of title in Seller or Grantor, a title
commitment for an ALTA title insurance policy in the amount of the Purchase Price with extended coverage by a
title company licensed to operate in the State of Illinois, issued on or subsequent to Date of Acceptance, subject
only to items listed in Paragraph 16 and shall cause a title policy to be issued with an effective date as of Closing.
The requirement to provide extended coverage shall not apply if the Real Estate is vacant land. The commitment
for title insurance furnished by Seller will be presumptive evidence of good and merchantable title as therein
shown, subject only to the exceptions therein stated. If the title commitment discloses any unpermitted
exceptions or if the Plat of Survey shows any encroachments or other survey matters that are not acceptable to
Buyer, then Seller shall have said exceptions, survey matters or encroachments removed, or have the title
insurer conunit to either insure against loss or damage that may result from such exceptions or survey matters
or insure against any court-ordered removal of the encroachments. If Seller fails to have such exceptions waived
or insured over prior to Closing, Buyer may elect to take title as it then is with the right to deduct from the Purchase
Price prior encumbrances of a definite or ascertainable amount. Seller shall furnish to Buyer at Closing an Affidavit
of Title covering the date of Closing, and shail sign any other customary forms required for issuance of an ALTA

Insurance Policy.

49. PLAT OF SURVEY: Not less than one (1) Business Day prior to Closing, except where the Real Estate is a
condominium, Seller shall, at Seller’s expense, furnish to Buyer or Buyer's attorney a Plat of Survey that conforms
f pre goo OS

Seller Initiat| 0 Setter Initial
070

 
DocuSign Envelope ID: C1ES5B78-CFF4-4C77-8773-E3A4C3D63DE1

264
265
266
267
266
269
270
271

272
273
274
275
276
277
278
278

280
281
282
283
284

285
286
287
288
288
290
201
2g2
283

295

297

298 i

298
300
301
302
303
304
305
306

to the current Minimum Standard of Practice for boundary surveys, is dated not more than six (6) months prior to
the date of Closing, and is prepared by a professional land surveyor licensed to practice land surveying under the
laws of the State of Illinois. The Plat of Survey shall show visible evidence of improvements, rights of way,
easements, use and measurements of all parcel lines. The land surveyor shall set monuments or witness corners at
all accessible corners of the land. All such corners shall also be visibly staked or flagged. The Plat of Survey shall
include the following statement placed near the professional land surveyor’s seal and signature: “This professional
service conforms to the current Illinois Minimum Standards for a boundary survey.” A Mortgage Inspection, as
defined, is not a boundary survey and is not acceptable.

20. DAMAGE TO REAL ESTATE OR CONDEMNATION PRIOR TO CLOSING: If prior to delivery of the deed the Real
Estate shall be destroyed or materially damaged by fire or other casualty, or the Real Estate is taken by
condemnation, then Buyer shall have the option of either terminating this Contract (and receiving a refund of
Earnest Money) or accepting the Real Estate as damaged or destroyed, together with the proceeds of the
condemnation award or any insurance payable as a result of the destruction or damage, which gross proceeds
Seller agrees to assign to Buyer and deliver to Buyer at Closing. Seller shall not be obligated to repair or replace
damaged improvements, The provisions of the Uniform Vendor and Purchaser Risk Act of the State of Hlinois shall
be applicable to this Contract, except as modified by this paragraph.

21. CONDITION OF REAL ESTATE AND INSPECTION: Seller agrees to leave the Real Estate in broom clean condition.
All refuse and personal property that is not to be conveyed to Buyer shall be removed from the Real Estate at
Seller’s expense prior to delivery of Possession. Buyer shall have the right to inspect the Real Estate, fixtures and
included Personal Property prior to Possession to verify that the Real Estate, improvements and included Personal
Property are in substantially the same condition as of Date of Acceptance, normal wear and tear excepted.

22. SELLER REPRESENTATIONS: Seller's representations contained in this paragraph shall survive the Closing.
Seller represents that with respect to the Real Estate, Seller has no knowledge of, nor has Seller received any written

notice from any association or governmental entity regarding:
a) zoning, building, fire or health code violations that have not been corrected;
b) any pending rezoning;
c) boundary line disputes;
d) any pending condemnation or Eminent Domain proceeding;
e) easements or claims of easements not shown on the public records;
f) any hazardous waste on the Real Estate;
2) real estate tax exemption(s) to which Seller is not lawfully entitled; or
h) any improvements to the Real Estate for which the required initial and final permits were not obtained,

 
  

L fp There [cHECK ONE] 0] are @ are not improvements to the Real Estate which are not
the détermination of the most recent tax assessment.
[bumiats, ‘a ! p. There [CHECK ONE] O are 4 are not improvements to the Real Estate which are eligible

semprennnenansoness

for the improvement tax exemption.
finmmazs Sb a There [CHECK ONE] Cis @ is not an unconfirmed pending special assessment affecting

 
 

 

the Re by ay ppoctiation or governmental entity payable by Buyer after the date of Closing.
f SLY the Real Estate [cack ONE] Q is §@ is not located within a Special Assessment Area or
Special Service Area, payments for which will not be the obligation of Seller after the year in which the Closing cocurs.

All Seller representations shall be deemed re-made as of Closing. If prior to Closing Seller becomes aware of

matters that require modification of the representations previously made in this Paragraph 22, Seller shail
povie OS,

Seller initial | (O-_ Setter initial

Address: 656 Fenwick Ln, SouttrEtgin, IL 60177 070
Page 7 of 13 :

  
DocuSign Envelope ID: C1E§5B78-CFF4~4C77-8773- E3A4C3D63DE 1
VoGucNg SVU PS Hs, ZVOREGUS 61 G FMD CY OOD ROOT

307
308

308
310
311
312
313
314
315
316

a7
318
319

320
321
322
323

3240

325
326
327

328
328
330
331
332
333
334
335
336
337

340
31
342
343

345
346

347
348
349
360

promptly notify Buyer. If the matters specified in such Notice are not resolved prior to Closing, Buyer may
terminate this Contract by Notice to Seller and this Contract shall be null and void.

23. REAL ESTATE TAX ESCROW: In the event the Real Estate is improved, but has not been previously taxed for
the entire year as currently improved, the sum of three percent (3%) of the Purchase Price shall be deposited in
escrow with the title company with the cost of the escrow to be divided equally by Buyer and Seller and paid at
Closing. When the exact amount of the taxes to be prorated under this Contract can be ascertained, the taxes shall
be prorated by Seller's attorney at the request of either Party and Seller’s share of such tax liability after proration
shall be paid to Buyer from the escrow funds and the balance, if any, shall be paid to Seller. If Seller's obligation
after such proration exceeds the amount of the escrow funds, Seller agrees to pay such excess promptly upon
demand.

24. BUSINESS DAYS/HOURS: Business Days are defined as Monday through Friday, excluding Federal holidays.
Business Hours are defined as 8 a.m. to 6 p.m. Chicago time. In the event the Closing or Loan Contingency Date
described in this Contract does not fall on a Business Day, such date shall be the next Business Day.

25. ELECTRONIC OR DIGITAL SIGNATURES: Facsimile or digital signatures shall be sufficient for purposes of
executing, negotiating, finalizing, and amending this Contract, and delivery thereof by one of the following
methods shall be deemed delivery of this Contract containing original signature(s). An acceptable facsimile
signature may be produced by scanning an original, hand-signed document and transmitting same by electronic
means. An acceptable digital signature may be produced by use of a qualified, established electronic security
procedure mutually agreed upon by the Parties. Transmissions of a digitally signed copy hereof shall be by an
established, mutually acceptable electronic method, such as creating a PDF (“Portable Document Format”)
document incorporating the digital signature and sending same by electronic mail
26. DIRECTION TO ESCROWEE: In every instance where this Contract shall be deemed null and void or if this
Contract may be terminated by either Party, the following shall be deemed incorporated: “and Earnest Money
refunded upon the joint written direction by the Parties to Escrowee or upon an entry of an order by a court of
competent jurisdiction.”
In the event either Party has declared the Contract null and void or the transaction has failed to close as provided
for in this Contract and if Escrowee has not received joint written direction by the Parties or such court order, the
Escrowee may elect to proceed as follows:
a) Escrowee shall give written Notice to the Parties as provided for in this Contract at least fourteen (14) days
prior to the date of intended disbursement of Earnest Money indicating the manner in which Escrowee intends
to disburse in the absence of any written objection. If no written objection is received by the date indicated in
the Notice then Escrowee shall distribute the Earnest Money as indicated in the written Notice to the Parties,
If any Party objects in writing to the intended disbursement of Earnest Money then Earnest Money shall be
held until receipt of joint written direction from all Parties or until receipt of an order of a court of competent jurisdiction.
b) Escrowee may file a Suit for Interpleader and deposit any funds held into the Court for distribution after
resolution of the dispute between Seller and Buyer by the Court. Escrowee may retain from the funds deposited
with the Court the amount necessary to reimburse Escrowee for court costs and reasonable attorney’s fees
incurred due to the filing of the Interpleader. If the amount held in escrow is inadequate to reimburse Escrowee
for the costs and attorney’s fees, Buyer and Seller shall jointly and severally indemnify Escrowee for additional
costs and fees incurred in filing the Interpleader action.

27. NOTICE: Except as provided in Paragraph 30 c) 2) regarding the manner of service for “kick-out” Notices, all
Notices shall be in writing and shall be served by one Party or attorney to the other Party or attorney. Notice to
any one of the multiple person Party shall be sufficient Notice to all. Notice shall be given in the following manner:

a) By personal delivery; or 1s om DS
itial . : iti Seller wit Seller Initial

  
 

 

Page of —
DacuSign Envelope ID; C1ESSB78-CFF4-4C77-8773-E3A4C3D53DE1
DOCUSIQN ENVGIODe IU: CUS -7014-RALO-AUZT-OONOUT SSF UL

351
362
363
354.
355
356
357
358
359
360
361
362
363
364
365
366

367
368
369

370

371
372
373
374

375
376
377
378
379
380
381
382
383
384
385
386
387

389
$96
381
392

b) By mailing to the addresses recited herein on Page 13 by regular mail and by certified mail, retum receipt
requested. Except as otherwise provided herein, Notice served by certified mail shall be effective on the date of mailing; or
c) By facsimile transmission. Notice shall be effective as of date and time of the transmission, provided that the
Notice transmitted shall be sent on Business Days during Business Hours. In the event Notice is transmitted during
non-business hours, the effective date and time of Notice is the firsthour of the next Business Day after transmission; or
d) By e-mail transmission if an e-mail address has been furnished by the recipient Party or the recipient Party’s
attorney to the sending Party or is shown in this Contract. Notice shall be effective as of date and time of e-mail
transmission, provided that, in the event e-mail Notice is transmitted during non-business hours, the effective date
and time of Notice is the first hour of the next Business Day after transmission. An attorney or Party may opt out
of future e-mail Notice by any form of Notice provided by this Contract; or

e) By commercial overnight delivery (¢.g., FedEx). Such Notice shall be effective on the next Business Day
following deposit with the overnight delivery company.

f) Ifa Party fails to provide contact information herein, as required, Notice may be served upon the Party’s
Designated Agent in any of the manners provided above.

g) The Party serving a Notice shall provide courtesy copies to the Parties’ Designated Agents. Failure to provide
such courtesy copies shall not zender Notice invalid.

28, PERFORMANCE: Time is of the essence of this Contract. in any action with respect to this Contract, the Parties
are free to pursue any legal remedies at law or in equity and the prevailing party in litigation shall be entitled to collect
reasonable attorney fees and costs from the non-prevailing party as ordered by a court of competent jurisdiction.

THE FOLLOWING NUMBERED PARAGRAPHS ARE A PART OF THIS CONTRACT ONLY IF INITIALED BY THE PARTIES.

 

 

fINITALs} ____ 29. CONFIRMATION OF DUAL AGENCY: The Parties confirm that they have previously
consented to «= [LICENSEE] acting as a Dual-Agent in providing brokerage services on
their behalf and specifically consent to Licensee acting as a Dual Agent with regard to the transaction referred to in
this Contract.

30. SALE OF BUYER'S REAL ESTATE:
a) REPRESENTATIONS ABOUT BUYER'S REAL ESTATE: Buyer represents to Seller as follows:
1) Buyer owns real estate se (reneinaer referred to as “Buyer's real estate”) with the address of:

TY ATT MeCTTCCLNNONUNNEG SOMNEISERNRNEIORERS

 

 

 

Address: 656 Fenwick Ln, Sout?
Page 9 of 13

Address City State Zip

2) Buyer {CHECK ONE] J has 0 has not entered into a contract to sell Buyer's real estate.
If Buyer has entered into a contract to sell Buyer's real estate, that contract:
a) {cHEck one] Q is QO is not subject to a mortgage contingency.
b) [cneck one] Q is O is not subject to a real estate sale contingency.
©) [caecx one] Q is Q is not subject to a real estate closing contingency.
3) Buyer [CHECK ONE] QO has Q has not publicly listed Buyer's real estate for sale with a licensed real estate broker
and in a local multiple listing service.
4) If Buyer's real estate is not publicly listed for sale with a licensed real estate broker and in a local multiple
listing service, Buyer [CHECK ONE]:
a) ©) Shall publicly list real estate for sale with a licensed real estate broker who will place it in a local
multiple listing service within five (5) Business Days after Date of of Acceptance,
[FOR INFORMATION ONLY] Broker. “ers

 

 

 

 

 

  
 

  

Broker's Address: == — Phone: =
*) C1 Does not intend to Hist sai real estate or sale _—
po 3S DS
Buyer Initial Buyer initial; SL seller tnitiat| |? Setter tnitiad

Eigin, IL 60177 07.0
DocuSign Envelope ID: C1E55B78-CFF4-4C77-8773-ESA4C3D63DE1

394
305
396
397
398
389

400
401

403

405
406
407
408
409
410
411
412
413
414
415
416

417
418
419
420
421

422
423
424
425
426
427
428
429
430
431

437

b) CONTINGENCIES BASED UPON SALE AND/OR CLOSING OF REAL ESTATE:

1)

2)

3)

¢)

This Contract is contingent upon Buyer having entered into a contract for the sale of Buyer's real estate that is
in full force and effect as of --—<= ;, 20 em. Such contract should provide for a closing date not
later than the Closing Date set forth in this Contract. If Notice is served on or before the date set forth in this
subparagraph that Buyer has not procured a contract for the sale of Buyer's real estate, this Contract shall
be null and vaid. If Notice that Buyer has not procured a contract for the sale of Buyer's real estate is not
served on or before the close of business on the date set forth in this subparagraph, Buyer shall be deemed
to have waived all contingencies contained in this Paragraph 30, and this Contract shall remain in full force
and effect. (If this paragraph is used, then the following paragraph must be completed.)

In the event Buyer has entered into a contract for the sale of Buyer's real estate as set forth in Paragraph 30 b)
1) and that contract is in full force and effect, or has entered into a contract for the sale of Buyer's real estate
prior to the execution of this Contract, this Contract is contingent upon Buyer closing the sale of Buyer's real
estate on or before -s-s=r-r== _, 20 ===. If Notice that Buyer has not closed the sale of Buyer's real
estate is served before the close of business on the next Business Day after the date set forth in the preceding
sentence, this Contract shall be null and void. If Notice is not served as described in the preceding sentence,
Buyer shall have deemed to have waived all contingencies contained in this Paragraph 30, and this Contract
shall remain in full force and effect.

If the contract for the sale of Buyer's real estate is terminated for any reason after the date set forth in Paragraph
30 b) 1) (or after the date of this Contract if no date is set forth in Paragraph 30 b) 1)), Buyer shall, within three
(3) Business Days of such termination, notify Seller of said termination. Unless Buyer, as part of said Notice,
waives all contingencies in Paragraph 30 and complies with Paragraph 30 d), this Contract shall be null and
void as of the date of Notice. If Notice as required by this subparagraph is not served within the time
specified, Buyer shall be in default under the terms of this Contract.

SELLER'S RIGHT TO CONTINUE TO OFFER REAL ESTATE FOR SALE: During the time of this contingency,

 

Seller has the right to continue to show the Real Estate and offer it for sale subject to the following:

1)

2)

3)
4)

 

If Seller accepts another bona fide offer to purchase the Real Estate while contingencies expressed in Paragraph

30 b) are in effect, Seller shall notify Buyer in writing of same. Buyer shall then have = hours after Seller

gives such Notice to waive the contingencies set forth in Paragraph 30b), subject to Paragraph 30 a).

Selier’s Notice to Buyer (commonly referred to as a “kick-out" Notice) shall be in writing and shall be served

on Buyer, not Buyer's attorney or Buyer's real estate agent. Courtesy copies of such “kick-out” Notice should

be sent to Buyer’s attorney and Buyer's real estate agent, if known. Failure to provide such courtesy copies

shall not render Notice invalid. Notice to any one of a multiple-person Buyer shall be sufficient Notice to all

Buyers. Notice for the purpose of this subparagraph only shall be served upon Buyer in the following manner.

a) By personal delivery effective at the time and date of personal delivery; or

b) By mailing to the address recited herein for Buyer by regular mail and by certified mail. Notice shall be
effective at 10 a.m. on the morning of the second day following deposit of Notice in the US. Mail; or

c} By commercial delivery overnight (e.g., FedEx). Notice shall be effective upon delivery or at 4 p.m. Chicago
time on the next delivery day following deposit with the overnight delivery company, whichever first occurs.

If Buyer complies with the provisions of Paragraph 30 d) then this Contract shall remain in full force and effect,

If the contingencies set forth in Paragraph 30 b) are NOT waived in writing within said time period by Buyer,

this Contract shall be null and void.

Except as provided in Paragraph 30 ¢) 2) above, all Notices shall be made in the manner provided by Paragraph

27 of this Contract.

Buyer waives any ethical objection to the delivery of Notice under this paragraph by Seller’s attomey or representative.

6S
Seller | 1b uc SMer Initial .

 

07.0
DocuSign & Envelope IC ID: + C1ESSB78- CFF4~1C77-8773-E3A4C3D63DE1

438
438
440
441
442
443
444

445
446
447
448
449
450

454
452

463
454
456
456
487
458
459
460
461

463

465
466
467
468
469
470
ATi

472
473
474
ATS
476
477
478

479

0 Kaa hae WALES AFT PE MUP RELI TEASE EOP A INIT BMPS ITE

d) WAIVER OF PARAGRAPH 30 CONTINGENCIES: Buyer shall be deemed to have waived the contingencies in
Paragraph 30 b) when Buyer has delivered written waiver and deposited with the Escrowee additional eamest
money in the amount of § === _in the form of a cashier's or certified check within the time specified.
if Buyer fails to deposit the additional earnest money within the time specified, the waiver shall be deemed
ineffective and this Contract shall be null and void.
e) BUYER COOPERATION REQUIRED: Buyer authorizes Seller or Seller's agent to verify representations
contained in Paragraph 30 at any time, and Buyer agrees to cooperate in providing relevant information.
___ 1. CANCELLATION OF PRIOR REAL ESTATE CONTRACT: In the event either Party has entered
into a prior real estate contract, this Contract shall be subject to written cancellation of the prior contract on or before
“ _ 20", In the event the prior contract is not cancelled within the time specified, this Contract
shall be null and void. If prior contract is subject to Paragraph 30 contingencies, Seller's notice to the purchaser
under the prior contract should not be served until after Attorney Review and Professional Inspections provisions
of this Contract have expired, been satisfied or waived.

a2. HOME WARRANTY: Seller shall provide at no expense to payer a Home Warranty at a cost of

 

 

_sevenneeescunensens seneneeenneneeentt eateentetteestnen. emnetonienteenntn,

$:

 

_. _ em WELL OR SANITARY SYSTEM INSPECTIONS: Seller shall obtain at Seller’s expense a well
water test stating that the well delivers not less than five (5) gallons of water per minute and including a bacteria and
nitrate test and/or a septic report from the applicable County Health Department, a Licensed Environmental Health
Practitioner, or a licensed well and septic inspector, each dated not more than ninety (90) days prior to Closing, stating
that the well and water supply and the private sanitary system are in operating condition with no defects noted. Seller
shall remedy any defect or deficiency disclosed by said neport(s) prior to Closing, provided that if the cost of
remedying a defect or deficiency and the cost of landscaping together exceed $3,000, and if the Parties cannot reach
agreement regarding payment of such additional cost, this Contract may be terminated by either Party. Additional
testing recommended by the report shall be obtained at the Seller’s expense. If the report recommends additional
testing after Closing, the Parties shall have the option of establishing an escrow with a mutual cost allocation for
necessary repairs or replacements, or either Party may terminate this Contract prior to Closing. Seller shall deliver a
copy of such evaluation(s) to Buyer not less than ten (10) Business Days prior to Closing.

cee es staat sams urnn, 8 WOOD DESTROYING INFESTATION: Notwithstanding the provisions of Paragraph 12, within
ten (10) Business Days after Date of Acceptance, Seller at Seller's expense shall deliver to Buyer a written report, dated
not more than six (6) months prior to the Date of Closing, by a licensed inspector certified by the appropriate state
regulatory authority in the subcategory of termites, stating that there is no visible evidence of active infestation by
termites or other wood destroying insects. Unless otherwise agreed between the Parties, if the report discloses
evidence of active infestation or structural damage, Buyer has the option within five (5) Business Days of receipt of the
report to proceed with the purchase or to declare this Contract null and void.

ot ern 8 POSSESSION AFTER CLOSING: Possession shall be delivered no later than 11:59 p.m. on the
date that is [CHECK ONE] 0] === days after the date of Closing or (1. , 20 == (“the Possession Date”).
Seller shall be responsible for all utilities, contents and liability insurance, and home maintenance expenses until
delivery of possession. Seller shall deposit in escrow at Closing with an escrowee as agreed, the sum of $ =<+e=enweewnasee
(if left blank, two percent (2%) of the Purchase Price) and disbursed as follows:
a) The sum of $ soemeommeenens per day for use and occupancy from and including the day after Closing to
and including the day of delivery of Possession if on or before the Possession Date;
b} The amount per day equal to three (3) times the daily amount set forth herein shall be paid for each day after
the Possession Date specified in this paragraph that Seller remains in possession of the Real Estate; and

os
Seller mit eo Seller Initial
v7.0

 

 

 

 

 

Page 11 of 13
DocuSign Envelope ID! CTE ODB (8-CFERS4AULT £-O 0 ES-ES AULSLOSUET
ae rrrriggt

481
482

ofa

‘27
488
489
490
491
492
493
494
495
496
497

498
499
500
501
502

503
504
505

506
507
508

508
510
571
512

SATO EFNA Shere MOAN Ie hee ETE OEE BOONE RELIES TREE ODT

c) The balance, if any, to Seller after delivery of Possession and provided that the terms of Paragraph 21 have
epoch dean Seller's liability under this paragraph shall not be limited to the amount of the possession escrow
ertéd to above. Nothing herein shall be deemed to create a Landlord/Tenant relationship between the Parties.

[10 56. «as1s* CONDITION: This Contract is for the sale and purchase of the Real Estate in its “As Is”
5 condition as of the Date of Offer. Buyer acknowledges that no representations, warranties or guarantees with respect
486 to the condition of the Real Estate have been made by Seller or Seller’s Designated Agent other than those known
defects, if any, disclosed by Seller. Buyer may conduct at Buyer's expense such inspections as Buyer desires. In that
event, Seller shall make the Real Estate available to Buyer’s inspector at reasonable times. Buyer shall indemnify Seller
and hold Seller harmless from and against any loss or damage caused by the acts of negligence of Buyer or any person
performing any inspection. In the event the inspection reveals that the condition of the Real Estate is unacceptable
to Buyer and Buyer so notifies Seller within five (5) Business Days after Date of Acceptance, this Contract shall be
null and void. Buyer's notice SHALL NOT include a copy of the inspection report, and Buyer shall not be obligated
to send the inspection report to Seller absent Seller's written request for same. Failure of Buyer to notify Seller or
to conduct said inspection operates as a waiver of Buyer's right to terminate this Contract under this paragraph and
this Contract shall remain in full force and effect, Buyer acknowledges that the provisions of Paragraph 12 and the
warranty provisions of Paragraph 3 donot apply to this Contract. Nothing in this paragraph shall prohibit the exercise
of rights by Buyer in Paragraph 33, if applicable.

eet eres wanes aoe te SPECIFIED PARTY APPROVAL: This Contract is contingent upon the approval of the Real
Estate by ,. Buyer's Specified Party, within five (5) Business Days after Date
of Acceptanee. In the event Buyer's Specified Party does not approve of the Real Estate and Notice is given to Seller
within the time specified, this Contract shall be null and void. If Notice is not served within the time specified, this
provision shall be deemed waived by the Parties and this Contract shall remain in full force and effect.

38. ATTACHMENTS: The following attachments, if any, are hereby incorporated into this Contract

  

 

EDENTIFY BY TITLE]:

 

 

 

—— 39. MISCELLANEOUS PROVISIONS: Buyer's and Seller’s obligations are contingent upon the
Parties entering into a separate written agreement consistent with the terms and conditions set forth herein, and with
such additional terms as either Party may deem necessary, providing for ane or more of the following [CHECK APPLICABLE BOXES:

(2 Articles of Agreement for Deed Q Assumption of Seller’s Mortgage C} Commercial/Investment
or Purchase Money Mortgage ©) Cooperative Apartment QO New Construction

C2 Short Sale ©) Tax-Deferred Exchange Ql Vacant Land

Qi Multi-Unit (4 Units or fewer) Q Interest Bearing Account ' QO) Lease Purchase

   

pos
Buyer Initial, Ww Seller Initial [ (9 Seller Initial

Address: 656 Fenwick Ln, South Elgin, IL 60177 | 07.0
Page 12 of 13 :

 
DOcuSign ENVeIONe I) U TROD GLE 4-Ghel f-0 1 S-RSRALSWOSUET
we ee eng heen n Sener ane

SE Ae NRT OE ROE OES ESOT TA NRT Wee Ph

513 THE PARTIES ACKNOWLEDGE THAT THIS CONTRACT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS AND IS SUBJECT TO THE
514 COVENANT OF GOOO FAITH AND FAIR DEALING IMPLIED IN ALL ILLINOIS CONTRACTS.

515 THIS DOCUMENT WiLL BECOME A LEGALLY BINDING CONTRACT WHEN SIGNED BY ALL PARTIES AND DELIVERED TO THE PARTIES OR THEIR AGENTS.

516 THE PARTIES REPRESENT THAT THE TEXT OF THIS COPYRIGHTED FORM HAS NOT BEEN ALTERED AND IS IDENTICAL TO THE OFFICIAL MULTI
S17 BOARD REGIENTIAL REAL ESTATE CONTRACT 7.0.

 

  
   
  

 

 

 

  
 
 

 

 

 

 

 

 
 

 

 

 

 

 

 

   
  
 

 

 

518 9/9/2021 9/10/2021

519 pmburten | | DATEOF RCERPPANCE

520 _{/ 9/9/2021 | [ne Bsovis

521 CF ABE SABCOSRASST,

522 . 9/9/2021

§23 ip i ! . : |

524 Claudia Leon, Sergio Leon ME £2SORLO

525 Print Buyer(s) Name(s) frequen} s) REQUIRED]

§26 4 a is ke bh).

527 .

s2s COIL? |

529 City, State, Zip [eequiren]

531 Phone E-mail

532 FOR INFORMATION ONLY

533 RE/MAX Suburban = 8101. 477013446 =RE/MAX Suburban _—‘8103

534 Buyer's Brokerage MLS# State License # Seller's Brokerage MLS# State License #
535 1310 N Roselle Rd Schaumburg 60195 1125 Weiland Rd Buffalo Grove 60089.

§36 Address . City Zip Address City Zip

537 Calttyn Stedman 252161 227252161 Jim Pfligler == 242671. 474020401
538 Buyer's ated Agent MLS# = State License # Seller's Designated Agent MIS# State License #
539 (847) 230-7000 (847) 280-1126 (847) 634-4740
540 Phone — Fax ” Phone Fax

 

541 caltlynjstedman@gmall.com;caltlyn@bsoldteam.com _ pflid
542 E-mail

  

 

 

 

 

 

 

843 IEF)

544 Buyer's Attorney E-mail Seller ££

546 Address City State Zip Adams ON. Gi

547 | . . . (708) ols IIS

546 Phone cf gp oe ith oy ne

ssa Neighborhood Loans (9/7) 977-9379 __ _

550 Mortgage Company fee Phone Homeowner’s/Condo Association (if any) Phone
551 Richard Chafetz. _ 8479979388 _ _—

 

  

 

555 Illinois Real Estate License Law requires all offers be presented ina timely manner; Buyer requests verification that this offer was presented,
556: Seller rejection: This offer was presented to Seller on 20 at. am /p.m. and rejected on...
557)... 320 ato am /pm.  Iseener mniriars]

S58 ©2018 Rtinois Real Estute Lawyer: Asceciation, Al rights reserved. Unesthorized dupRoation or alteration of tits form or any portion thereof is prohibited. Official forms available at cnomirela.ong
559 {website of Miinois Ret! Estate Lawyers Association). Approoal by the follwing organttantions, December 2018: Belvidere Board of REALTORS® - Chicago Association of REALTORS® - Chicago Bar Association.
560 ~ DuPoge County Bar Association - Heartland REALTOR® Organization - Grundy County Bar Associution - Hometown Association of REALTORS® - litinois Real Estate Lawyers Association + Hlint Valley
581 Association of REALTORS® - Kane County Bar Association - Kankakee Iroquois-Fond County Association of REALTORS® - Mainstreet Organization of REALTORS® McHenry County Bor Association -
&62 North Shore-Barringion Associstion of REALTORS® - Nerth Suiburban Bar Association « Northwest Suburban Bar Association » Oak Park Area Association of REALTORS® - REALTOR® Aveoctation of
5G3 the Fox Valley, Inc. Three Rivers Ascoclotion of REALTORS « Wil Connty Bar Association +

 

 

 

 
 

gin, IL 60177 . 07.0

Page 13 of 1B
